Citation Nr: 1045569	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for obesity as secondary to 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
January 1973.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Portland, Oregon, Regional Office (RO) that denied service 
connection for posttraumatic stress disorder (PTSD) and obesity.  
The Board subsequently remanded the case in April 2007 for 
further notification, evidentiary development, and adjudication.  

The April 2007 remand instructed the RO to seek to corroborate 
the Veteran's claimed in-service stressors, obtain medical and 
other records relating to the claims, provide the Veteran with a 
VA examination, and then re-adjudicate the claims.  The RO 
attempted to verify the Veteran's stressors and scheduled the 
Veteran for a VA examination, which was conducted in March 2010.  
The Veteran was then provided a supplemental statement of the 
case (SSOC) in April 2010, in which the RO again denied the 
Veteran's service connection claims.  As discussed below, the 
Board finds that there is substantial compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a videoconference hearing in January 2007.  A transcript 
of that testimony is of record.

FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record supports a finding that the Veteran has a verified in-
service stressor and that this stressor caused her current PTSD.

2.  The preponderance of the competent and credible evidence is 
against finding that obesity was caused or aggravated by a 
service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).

2.  Obesity was not caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As to the PTSD claim, given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because she will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

As to the obesity claim, the Board finds that all notification 
and development action needed to render a decision has been 
accomplished.  In this respect, through a March 2004 notice 
letter, the Veteran received notice of the information and 
evidence needed to substantiate her claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate her 
claim.

The Board also finds that the March 2004 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the Veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom she wanted the RO to obtain and 
consider evidence.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 letter.

The Board notes that notice regarding an award of an effective 
date or rating criteria was not provided until after the initial 
adjudication of the Veteran's claim, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), when the Veteran was supplied 
with notice pursuant to Dingess/Hartman via a March 2006 notice 
letter.  She was given opportunity to respond prior to the re-
adjudication of her claim via an April 2010 supplemental 
statement of the case.  Accordingly, the Board finds that 
readjudication of the claim in the April 2010 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.

Moreover, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice, including because 
she was not provided notice of the laws and regulations governing 
secondary service connection, the lack of notice is harmless 
error because a reasonable person could be expected to understand 
what was needed to substantiate her claim from reading the above 
letter as well as the July 2004 rating decision, October 2005 
statement of the case, and December 2005 and April 2010 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim.  Here, the Veteran's service treatment 
records have been associated with the claims file.  Moreover, in 
full compliance with the Board's remand instructions, VA has 
obtained and associated with the claims file all records of her 
post-service treatment at various VA Medical Centers (VAMCs) and 
records held by the Social Security Administration (SSA).  
Additionally, the Veteran and her representative have both 
submitted written argument, and the Veteran testified before the 
undersigned Acting Veterans Law Judge at a hearing in January 
2007.  The Veteran was provided VA examinations in March 2004 and 
March 2010, which post-service VA examination both satisfies the 
Board's remand directives and is adequate to adjudicate the claim 
on appeal, as it is predicated on physical and/or psychological 
examination as well as consideration of the available medical 
records in the Veteran's claims file.  The opinion considers all 
of the pertinent evidence of record, to include the Veteran's 
service treatment records and records of post-service medical 
treatment, as well as the statements given by the Veteran at the 
time of the VA examination, and provides a complete rationale for 
the opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

A review of the record on appeal further shows that, while the 
appeal was in remand status, the agency of original jurisdiction 
(AOJ) sought records from several military police offices, as 
well as from the Army Crime Records Center and Walter Reed 
Medical Center.  Each organization notified the AOJ that records 
were unavailable.  The Veteran was notified of the unavailable 
records in the April 2010 supplemental statement of the case.  
The Board thus finds that there has been substantial compliance 
with its April 2007 remand directions regarding obtaining missing 
records, and a remand for additional development is thus not 
required.  See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

Otherwise, neither the Veteran nor her representative has alleged 
that there are any outstanding records probative of the claims on 
appeal that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159, 
and no further attempt to obtain these records is required.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description would 
be facially relevant and material to the claim").

In summary, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claims

In this case, the Veteran asserts that she experienced multiple 
personal assaults during service that led to her current PTSD.  
The Veteran further claims that this PTSD caused her to develop 
obesity.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).  The requirement of a current 
disability is "satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the evidence 
establishes a diagnosis of PTSD during service and the claimed 
stressor is related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran 's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor; (ii) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence 
establishing a link between current symptoms and an in-service 
stressor; and (iv) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

In addition, in cases involving personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  38 
C.F.R. § 3.304(f)(3) (2010).

The Board recognizes that the present case, which involves 
allegations of personal assault falls within the category of 
situations in which it is not unusual for there to be an absence 
of service records documenting the events about which a veteran 
complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 
(1999).  As noted under Part IV, Subpart ii, Chapter 1, Section 
D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite 
(M21-1 MR), personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking.  Id.  
Service records may not contain evidence of personal assault, and 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998).  The Manual also notes that because 
personal assault can be an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, making it difficult to obtain direct evidence and 
requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

PTSD

The Veteran contends that she has PTSD as the result of military 
sexual trauma.  Specifically, the Veteran has recounted an 
incident that she claims occurred at Fort Lewis in the fall of 
1968, in which she awoke in her barracks to discover a man 
standing over her bed holding a knife.  She further recounted an 
incident that she claims occurred several weeks later, in which 
she and several other female soldiers discovered a man on the 
restricted third floor of the all-female barracks.  Finally, the 
Veteran contends that she was raped on the grounds of Fort Myer 
in 1969 while walking back to her barracks one evening.  

As to credible supporting evidence that the claimed in-service 
stressor occurred, the Board notes that the Veteran's service 
personnel records document that she was stationed at Fort Lewis, 
Washington, from July 1968 to February 19679.  Further, although 
there is no record of the Veteran's having reported the incidents 
in question, the Board notes that she was seen in October 1968 
for complaints of being "very nervous" and feeling that 
"everything is going wrong;" at the time, she was diagnosed 
with mild anxiety.  She was seen again in March 1970 for 
complaints of what was identified at that time as "recurring 
anxiety."  In addition, in her first evaluation of record 
following the alleged intruder incidents, the Veteran's scores 
were noted to be primarily "low" and "very low," an evaluation 
that resulted in a review board being convened to evaluate her 
work performance.  The Board also notes that treatment records 
document the Veteran describing this incident in connection with 
her seeking help for psychiatric problems prior to the filing of 
the instant claim - at a time during which she had no financial 
incentive to report such an occurrence to VA treatment providers 
or other authorities.  Additionally, a statement from the 
Veteran's fellow soldier dated in December 2005 reflects that she 
knew the Veteran in service and remembered the incident in which 
the Veteran awoke to discover a man with a knife standing over 
her bed, as well as the following incident in which she and the 
Veteran discovered an intruder in the barracks.  The Veteran's 
friend is both competent and credible to report on what she saw 
while serving with the Veteran on active duty.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

Given the above independent verification of the Veteran's claimed 
stressor, including the post-incident evidence documenting for 
the first time problems with anxiety and low performance scores, 
as well as the December 2005 witness statement and the pre-claim 
statements to her healthcare providers, the Board finds that the 
evidence corroborating the Veteran's claimed stressor is at least 
in equipoise.  See 38 C.F.R. § 3.304(f)(4); M21-1 MR ,Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.  Giving the 
Veteran the benefit of the doubt, the Board thus finds that the 
record contains credible supporting evidence that the claimed in-
service stressor occurred.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

As to medical evidence of a current disability, the Board notes 
that the Veteran's VA treatment providers have provided her with 
multiple diagnoses of PTSD from at least 2002, when she first 
reported experiencing flashbacks and nightmares of a man holding 
a knife to her neck.  

As to medical evidence of a nexus between the claimed in-service 
incident and the current disability, at the March 2010 VA 
examination conducted by a psychologist, the examiner found the 
Veteran to be credible and diagnosed her with PTSD.  The examiner 
opined that it was at least as likely as not that "the PTSD is 
related to military sexual trauma," including her experience of 
having awoken to discover a man standing over her bed with a 
knife.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail of an alleged stressor 
defines "corroboration" far too narrowly).  This opinion is 
bolstered by much of the medical evidence of record, which 
documents that the Veteran has carried a diagnosis of PTSD since 
at least 2002, which her treating VA psychologist has linked on 
multiple occasions to the trauma she experienced in service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings and 
is not permitted to base decisions on its own unsubstantiated 
medical conclusions).

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board finds that the most competent and credible 
evidence of record shows that the Veteran's current PTSD is 
related to her in-service military sexual trauma.  The Board thus 
concludes that service connection for PTSD is warranted because 
the record contains medical evidence of a current disability, 
evidence of the in-service stressor, and medical evidence of a 
nexus between the in-service stressor and the current disability.  
See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2010); Hickson, supra.

Obesity

Turning to the Veteran's claim for service connection for obesity 
secondary to her PTSD, the Board acknowledges that in a January 
2007 VA PTSD evaluation signed by the Veteran's treating 
psychologist, it was noted that the Veteran's psychiatric 
disorder caused her to overeat, "which resulted in her current 
state of morbid obesity."  Similarly, at a VA general medical 
examination conducted by a nurse practitioner in May 2004, the 
examiner opined that the Veteran's obesity was "presumably 
associated with self medication with alcohol."  The Veteran has 
further stated on multiple occasions that she began eating and 
drinking to excess as a way to deal with her psychological 
problems following the in-service experiences.  

On the other hand, at the March 2010 VA examination specifically 
requested, in part, for the purpose of determining the existence 
of an etiological relationship between the Veteran's obesity and 
her PSTD, the VA examiner, after reviewing the record on appeal 
and examining the Veteran, opined that her obesity was not caused 
by or a result of her PTSD.  In so finding, the examiner pointed 
instead to the multiple other health problems from which the 
Veteran suffers and opined that there are "a number of other 
possibilities related to [the Veteran's] health which are more 
likely to account for her morbid obesity."  

As to the questions of aggravation (i.e., the Veteran's pre-
existing obesity was permanently made worse by her PTSD) and 
direct causation (i.e., the Veteran's obesity was caused by her 
service connected PTSD), the Board finds more competent and 
credible the opinion provided by the VA examiner in March 2010 
than the earlier May 2004 and January 2007 VA opinions.  The 
Board has reached this conclusion because both the May 2004 and 
the January 2007 opinions were based on the Veteran's own 
reported testimony, which is not supported by the objective 
evidence of record, and because they did not include a well-
reasoned explanation as to the conclusions reached.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on 
an inaccurate factual premise is not probative); Madden v. Gober, 
125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (a medical examination report must contain clear 
conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion must be supported by an 
analysis that the Board can consider and weigh against contrary 
opinions).  

In that connection, the Board notes that the May 2004 examiner 
found only that the Veteran's obesity was "presumably" linked 
to her psychiatric disorder; such a conclusion was neither 
explained nor confirmed by actual physical examination or 
reasoning.  Similarly, the Veteran stated at her January 2007 
hearing before the undersigned Acting Veterans Law Judge that she 
herself wrote the report issued by the January 2007 VA 
psychologist; he merely "prepared" a final version of a letter 
she had written in third-person.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Furthermore, the Board finds the subsequent March 2010 VA opinion 
that the Veteran's obesity was not caused by her service-
connected PTSD more credible than the two earlier opinions 
because the March 2010 opinion provides reasons and bases for the 
examiner's conclusions along with discussion of relevant medical 
evidence found in the record to support the conclusions.  See 
Owens, 7 Vet. App. at 433; Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

As to the Veteran's and her representative's assertions, the 
Board acknowledges that the claimant is competent to give 
evidence about what she sees and feels, and her representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.  
Nonetheless, the Board also finds that special medical training 
and experience is required to provide a competent and credible 
medical opinion as to a link between the Veteran's service-
connected PTSD and her obesity.  Id.  Therefore, since laypersons 
are not capable of opining on matters requiring medical 
knowledge, the Board finds that their opinions that the Veteran's 
obesity was caused or aggravated by her service-connected PTSD 
are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Moreover, for the reasons explained 
above, the Board finds more competent and credible the medical 
opinion provided by the VA examiner in March 2010 that the 
Veteran's obesity was not caused or aggravated by her service-
connected PTSD than these lay claims.  See Black, supra.

Accordingly, as the preponderance of the competent and credible 
evidence of record fails to demonstrate a link between obesity 
and the Veteran's service-connected PTSD, the Board concludes 
that secondary service connection for obesity is not warranted. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See, e.g., Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for obesity is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


